Citation Nr: 1046342	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  03-11 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to November 
1967.

This Veteran's appeal for an increased evaluation for PTSD comes 
before the Board of Veterans' Appeals (Board) on appeal from an 
August 2007 decision by the Department of Veterans Affairs (VA) 
Hartford, Connecticut, Regional Office (RO).

In a May 2007 decision, the Board, in pertinent part, denied a 
claim for TDIU.  The Veteran appealed the May 2007 Board decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  In a 
May 2009 memorandum decision, the Court, in pertinent part, 
vacated the Board's denial of the claim for TDIU, remanding the 
matter to the Board for further development.  Consistent with the 
Court's decision, the Board issued a December 2009 remand of the 
Veteran's claim for TDIU, instructing the AMC/RO to undertake 
specific development efforts.  Upon completion of the requested 
development, the AMC/RO readjudicated the claim for TDIU and 
issued a September 2010 Supplemental Statement of the Case 
(SSOC), continuing the denial of the Veteran's claim.  This 
matter has now been recertified to the Board for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In late October 2010, the Board received from the Veteran, 
through his attorney, a statement requesting a videoconference 
hearing before the Board.  

An August 2007 rating decision continued the Veteran's disability 
rating of 50 percent for his service connected PTSD.  On a 
November 2008 VA Form 9, the Veteran perfected an appeal with 
respect to this rating decision and declined a Board hearing.  
However, the October 2010 statement which conveyed the Veteran's 
desire to have a Board hearing by videoconference was submitted 
prior to the promulgation of a Board decision.  The Veteran's 
hearing request should be honored.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.1304 (2010).   

Although the Veteran's timely substantive appeal for an 
evaluation in excess of 50 percent for PTSD was separate from his 
timely substantive appeal for TDIU, both issues are now before on 
appeal.  Additionally, the Board finds that the Veteran's claim 
for TDIU is inextricably intertwined with the increased rating 
claim for PTSD, as the outcome of this increased rating claim may 
have a bearing on the claim for TDIU.  Therefore, the Board must 
remand both claims on appeal, pending the adjudication of the 
inextricably intertwined increased rating claim.  Smith v. Gober, 
236 F.3d 1370, 1373 (Fed. Cir. 2001) (where facts underlying 
separate claims are "intimately connected," interests of 
judicial economy and avoidance of piecemeal litigation require 
that claims be adjudicated together).

Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran, as well as 
his attorney, and schedule him for a 
videoconference hearing before a Veterans Law 
Judge, at the appropriate RO, in accordance 
with applicable laws and regulations.  A copy 
of the notice sent to the Veteran and his 
attorney should be associated with the claims 
folder.  After the hearing is conducted, or 
the Veteran withdraws the hearing request, or 
he fails to report for the scheduled hearing, 
the claims folder should be returned to the 
Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



